Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 1 of 12




                 Exhibit P
Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 2 of 12
Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 3 of 12
                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


 1                    UNITED STATES DISTRICT COURT
 2                  SOUTHERN DISTRICT OF NEW YORK
 3
 4   SECURITIES AND EXCHANGE         )
     COMMISSION,                     )
 5                                   )
                         Plaintiff, )
 6                                   ) 19 Civ. 9439 (PKC)
           - against -               )
 7                                   )
     TELEGRAM GROUP INC. and         )
 8   TON ISSUER INC.,                )
                                     )
 9                       Defendants. )
     ________________________________)
10
11          **CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER**
12
13                  Videotaped deposition of PAVEL DUROV (as
14   30(b)(6) corporate representative of Defendants and
15   also in his personal capacity), Volume 1, taken on
16   behalf of Plaintiff at Hadef & Partners, LLC, Emaar
17   Square, Building 3, Level 5, Downtown Dubai, Dubai,
18   United Arab Emirates, beginning at 11:21 a.m. and
19   ending at 9:54 p.m., on Tuesday, January 7, 2020,
20   before LEAH WILLERSDORF, Member of the British
21   Institute of Verbatim Reporters, Accredited Verbatim
22   Reporter, Qualified Realtime Reporter - Level 2,
23   International Participating Member NCRA.
24
25   JOB No. 200107LWI
                                                                     1

                           GRADILLAS COURT REPORTERS
                                  (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 4 of 12
                              CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


16:54:35    1                   MR. TENREIRO:     I'll try to keep 15 minutes
16:54:36    2   in mind.
16:54:37    3                   MR. DRYLEWSKI:      Thank you.
16:54:38    4                   MR. TENREIRO:     Let's mark 46, please.
16:54:42    5                   (Exhibit 46 marked for identification.)
16:54:45    6                   MS. CHARMANI:     Jorge, could you tell me
16:54:47    7   the Bates number, please?
16:54:49    8                   MR. TENREIRO:     Yeah, 15-17.      It's the
16:54:52    9   sales agent services agreement with Pacific Spirit.
16:55:10 10                     MS. CHARMANI:     Thank you.
16:55:14 11     BY MR. TENREIRO:
16:55:14 12              Q.     So, Mr. Durov, my question, with respect
16:55:16 13     to this document, is going to be if you recognize your
16:55:19 14     signature on the third page?
16:55:29 15              A.     Yes.
16:55:29 16              Q.     Okay.     And is it fair to say that
16:55:33 17     Telegram -- at least one Telegram entity entered into
16:55:36 18     an agreement on or around January 15, 2018, with an
16:55:40 19     entity called Pacific Spirit Ltd.?
16:55:45 20              A.     I think this is what this agreement says,
16:55:54 21     yes.
16:55:54 22              Q.     Okay.     I just want to get some context
16:55:56 23     from you.     What was the purpose of this agreement?
16:55:59 24     I understand there's a clause there that says
16:56:03 25     "Purpose," but from your perspective what was the
                                                                                146

                                        GRADILLAS COURT REPORTERS
                                               (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 5 of 12
                              CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


16:56:06    1   purpose of the agreement?
16:56:07    2                   MR. DRYLEWSKI:      Objection to form.
16:56:08    3                   Just to clarify, his personal?
16:56:11    4                   MR. TENREIRO:     No, Telegram's.
16:56:13    5                   MR. DRYLEWSKI:      Thank you.
16:56:13    6                   MR. TENREIRO:     Telegram's.
16:57:19    7                   THE WITNESS:     I think at that period of
16:57:21    8   time we discussed with Ilia potential terms of our
16:57:44    9   work together, including, of course, the rights and
16:58:12 10     guarantees that he would enjoy as a person working
16:58:21 11     with me on the TON-related offering, and this
16:58:42 12     agreement represents a draft that was created in the
16:58:53 13     process of trying to find an appropriate way to
16:59:03 14     achieve this goal; however, this was an early version
16:59:25 15     of our potential -- of the terms of our potential
16:59:43 16     collaboration.
16:59:47 17                     It was never acted upon and was discarded,
16:59:58 18     replaced by, I think, another document.
17:00:04 19     BY MR. TENREIRO:
17:00:05 20              Q.     Okay.     So Pacific Spirit, do you know what
17:00:15 21     that is?      Pacific Spirit Limited?
17:00:22 22              A.     I understand it is an offshore entity
17:00:26 23     based in Seychelles and my understanding at the time
17:00:30 24     was that it was a vehicle used by Ilia to make sure he
17:00:54 25     could structure the terms of our work together in a
                                                                                147

                                        GRADILLAS COURT REPORTERS
                                               (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 6 of 12
                               CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


18:30:48    1                    MR. DRYLEWSKI:      Objection to form.
18:30:57    2                    THE WITNESS:     The nature of this
18:31:09    3   arrangement related to finders' fees implied that the
18:31:27    4   other party would introduce us to potential purchaser.
18:31:50    5   We never authorized any third party to use any
18:32:02    6   marketing materials or promotional materials for the
18:32:07    7   purposes of this activity.
18:32:15    8   BY MR. TENREIRO:
18:32:16    9             Q.     Okay.     But -- so were you aware of ATON's
18:32:19 10     marketing materials?
18:32:21 11                      MR. DRYLEWSKI:      Objection to form.
18:32:32 12                      THE WITNESS:     I think it's important to
18:32:33 13     clarify, as I mentioned before, that there are
18:32:37 14     different legal entities that starts with "ATON" and
18:32:44 15     we can easily get confused here.
18:32:47 16                      To answer your question, I think I have
18:32:55 17     reviewed a document that is related to what you are
18:33:00 18     describing in preparation for this deposition.
18:33:05 19                      MR. TENREIRO:     Let's mark --
18:33:06 20                      MR. DRYLEWSKI:      To clarify, is your
18:33:08 21     question whether he, meaning Telegram --
18:33:09 22                      MR. TENREIRO:     Telegram.
18:33:10 23                      MR. DRYLEWSKI:      -- was aware at the
18:33:11 24     time --
18:33:11 25                      MR. TENREIRO:     At any time.
                                                                                176

                                         GRADILLAS COURT REPORTERS
                                                (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 7 of 12
                              CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


19:45:30    1   Group Limited.
19:45:31    2            Q.     Right, so -- which is also listed as a
19:45:34    3   beneficial owner in this form that we are looking at
19:45:37    4   of Disruptive Era?
19:45:54    5            A.     Yes, I think it's not unimaginable that
19:45:58    6   certain legal entities can share beneficiaries.
19:46:03    7            Q.     Sure.     My question is, in Exhibit 43
19:46:15    8   we see that Telegram had already entered into a
19:46:17    9   purchase agreement with Disruptive Era in March of
19:46:21 10     2016, which is before the finder's fee agreement with
19:46:27 11     Da Vinci Capital in June.         So why is Da Vinci Capital
19:46:31 12     billing Telegram, then, in September and November for
19:46:37 13     finding a fund that Telegram already had a
19:46:40 14     relationship with?         That's what I don't understand.
19:46:44 15                     MR. DRYLEWSKI:      I'm going to object.
19:46:46 16     Object to the scope.
19:47:35 17                     THE WITNESS:     As you can see from this
19:47:37 18     document, Oleg Jelezko is not the sole beneficiary of
19:47:56 19     Disruptive Era Fund SP, and I guess that Oleg was
19:48:41 20     helpful in having other beneficiaries of that fund
19:48:59 21     enter into additional purchase agreements later in
19:49:10 22     2018, for which he, as a manager representing Da Vinci
19:49:25 23     Capital Group Limited, was entitled to a fee in
19:49:30 24     accordance to the finder's fee agreement.
           25   ///
                                                                                202

                                        GRADILLAS COURT REPORTERS
                                               (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 8 of 12
                              CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


19:56:14    1   October 2018.
19:56:23    2            A.     Yes.
19:56:23    3            Q.     Do you see that?
19:56:24    4            A.     I see that.
19:56:25    5            Q.     Okay.     These three documents together, can
19:56:26    6   you explain to me, as a corporate representative of
19:56:29    7   Telegram, what's happening here when, in February,
19:56:34    8   Space Limited has entered into a purchase agreement,
19:56:37    9   signed by Marie Elia, and then in June you enter into
19:56:41 10     a finder's fee agreement with Gem Limited signed by
19:56:45 11     the same person, who then bills you in October for
19:56:48 12     a finder's fee agreement for an entity, Space
19:56:51 13     Investments, that Telegram already had a relationship
19:56:54 14     with?
19:57:02 15              A.     Yes.     First of all, I think it's worth
19:57:06 16     noting that in the small financial world in Russia,
19:57:24 17     it is not unimaginable for the same director to work
19:57:33 18     at different legal entities, so I am not surprised by
19:57:40 19     the fact that we have the same person signing
19:57:51 20     different agreements.
19:57:59 21                     Second, as I mentioned earlier when we
19:58:08 22     were discussing the question related to Disruptive Era
19:58:21 23     Fund, those legal entities investing in Telegram may
19:59:00 24     have multiple beneficiaries, some of which could
19:59:19 25     have been hesitant to increase their interest in
                                                                                206

                                        GRADILLAS COURT REPORTERS
                                               (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 9 of 12
                              CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


19:59:35    1   Grams, and even though this investor participated in
20:00:09    2   the private investment -- sorry, placement prior to
20:00:22    3   summer 2018, additional efforts may have been required
20:00:48    4   to reintroduce those beneficiaries to the offering,
20:01:03    5   to make them aware that there was still an opportunity
20:01:11    6   to invest due to the fact that certain purchasers
20:01:15    7   failed to meet their contractual obligations.               And we
20:01:27    8   thought it was fair, and in the spirit of the finder's
20:01:31    9   fee agreement, to reward those efforts.
20:01:36 10              Q.     And what sort of policies or checks did
20:01:39 11     Telegram have in place to make sure that further
20:01:43 12     efforts had in fact been required before paying these
20:01:46 13     finders' fees?
20:01:47 14                     MR. DRYLEWSKI:      Before?    I'm sorry,
20:01:48 15     I missed it.
20:01:49 16     BY MR. TENREIRO:
20:01:49 17              Q.     Before paying these finders' fees, with
20:01:52 18     respect to entities that already had a relationship
20:01:54 19     with Telegram?
20:01:55 20              A.     As you can see, looking at the dates when
20:02:24 21     those events were taking place, we had waited
20:02:52 22     a substantial amount of time to allow the potential
20:03:06 23     purchasers to -- that have entered into the purchase
20:03:11 24     agreements, to transfer funds and also to allow the
20:03:15 25     existing investors to increase their interest in Grams
                                                                                     207

                                      GRADILLAS COURT REPORTERS
                                             (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 10 of 12
                               CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


15:10:13     1   BY MR. TENREIRO:
15:10:14     2            Q.     Okay.     Now, in order for the vision of TON
15:10:17     3   and Grams that Telegram has, is it necessary for Grams
15:10:21     4   to trade on exchange of digital-asset platforms such
15:10:31     5   as Coinbase?
15:10:32     6                   MR. DRYLEWSKI:      Objection; scope, and
15:10:39     7   form.
15:11:04     8                   THE WITNESS:     The vision for Grams is that
15:11:06     9   of a mass-market, multipurpose currency used by a big
15:11:23 10      number of consumers.         This currency would be not
15:11:36 11      unlike other popular cryptocurrencies and digital
15:11:51 12      currencies, and in that sense, for consumers to be
15:12:07 13      able to transact in Grams freely and use Grams as
15:12:13 14      a means of exchanging value, there would need to be
15:12:23 15      certain services or platforms that would allow
15:12:36 16      consumers to obtain Grams from the market; so it was
15:12:57 17      our expectation that just like currencies such as
15:13:05 18      Bitcoin and Ethereum are listed and traded on
15:13:23 19      exchanges such as Coinbase and similar services, Grams
15:13:49 20      would be likewise convertible to other currencies,
15:13:59 21      as we believe it is a fundamental characteristic of
15:14:08 22      currency to be exchangeable.
15:14:13 23                      It must also be noted that from a purely
15:14:23 24      theoretical perspective, there could be other ways for
15:14:35 25      consumers to exchange one currency into the other
                                                                                 324

                                         GRADILLAS COURT REPORTERS
                                                (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 11 of 12
                               CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


16:38:30     1   BY MR. TENREIRO:
16:38:31     2            Q.     Did Telegram issue any sort of public
16:38:33     3   statement about what was happening with the Liquid
16:38:37     4   exchange?
16:38:38     5                   MR. DRYLEWSKI:     Objection; scope.
16:38:56     6                   THE WITNESS:     On a few occasions
16:39:03     7   we published statements that would inform the public
16:39:08     8   that there had been a lot of fraudulent activity
16:39:22     9   in relation to Grams and we warned our users and
16:39:42 10      the public at large that all sales in ICOs involving
16:40:03 11      Grams were fraudulent and not real in any case.
16:40:28 12      By this, I mean public sales in ICOs.            And users
16:40:35 13      should be looking at our official website,
16:40:44 14      telegram.org, if they were seeking a confirmation that
16:40:59 15      a certain sale indeed was related to Telegram.
16:41:14 16                      And without such an official announcement
16:41:17 17      from Telegram posted on its website, no report related
16:41:35 18      to public sale of Grams should be trusted.              I believe
16:41:46 19      that such announcements were helpful to warn the
16:42:01 20      public from participating in activities such as the
16:42:17 21      one conducted by the Liquid exchange.
16:42:31 22                      In addition, in this specific case
16:42:55 23      we were, in a certain way, grateful for the press
16:43:09 24      to point out that a Liquid sale was not official and,
16:43:31 25      based on that, I don't believe we published any
                                                                                     348

                                      GRADILLAS COURT REPORTERS
                                             (424) 239-2800
           Case 1:19-cv-09439-PKC Document 250-16 Filed 07/01/20 Page 12 of 12
                               CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER


16:43:43     1   additional announcement that would specifically relate
16:43:49     2   to Liquid as similar topics have been addressed before
16:44:05     3   in our public announcements, and this specific
16:44:16     4   incident was addressed in some of the media reports.
16:44:24     5                   (Exhibit 77 marked for identification.)
16:44:28     6                   MR. TENREIRO:     Can we take a look at
16:44:30     7   Exhibit 77, please.       007-73455.
16:45:13     8   BY MR. TENREIRO:
16:45:13     9            Q.     Mr. Durov, the question is, is this one
16:45:17 10      of the emails where someone reached out to Telegram
16:45:24 11      to inquire about potential resales for Grams?
16:45:39 12                      MR. DRYLEWSKI:     Objection; scope.
16:45:50 13                      THE WITNESS:     I'm not sure what this email
16:45:57 14      is about.     It is confusing that it uses terms such as
16:46:09 15      "IEO."
16:46:16 16      BY MR. TENREIRO:
16:46:17 17               Q.     Is that "initial exchange offering,"
16:46:20 18      as far as you understand how that term is used in the
16:46:23 19      digital-asset world?
16:46:25 20               A.     My understanding of this term is that
16:46:29 21      "IEO" is the offering that is relevant for tokens of
16:46:42 22      an exchange.      I don't see how this term could be
16:46:53 23      applicable for TON because TON does not represent
16:47:04 24      an exchange; rather, it is a blockchain network
16:47:10 25      similar to Bitcoin and Ethereum, but more efficient.
                                                                                 349

                                      GRADILLAS COURT REPORTERS
                                             (424) 239-2800
